Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 1 of 9
                                                                           E-FILED
                                           Friday, 10 September, 2021 02:21:18 PM
                                                       Clerk, U.S. District Court, ILCD
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 2 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 3 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 4 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 5 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 6 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 7 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 8 of 9
Case 1:21-cv-11511-DHH Document 1 Filed 09/10/21 Page 9 of 9
